                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                             Judge William J. Martinez

Civil Action No. 17-cv-2608-WJM

PHILIP N. JOHNSON,

       Applicant,

v.

C.R. GOETZ,

       Respondent.


        ORDER DENYING APPLICATION FOR WRIT OF HABEAS CORPUS


       This matter is before the Court on the Second Amended Application for a Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2241 (ECF No. 12) filed pro se by Applicant

Philip N. Johnson on January 2, 2018. In response to a Court order, Respondent filed

the Response to Order to Show Cause (ECF No. 15) on February 8, 2018. Mr. Johnson

was given an opportunity to file a reply, but he did not do so. After reviewing the

Application, the Response, and the record, the Court will deny the Application for the

reasons set forth below.

                                   I.     Background

       Mr. Johnson is a prisoner in the custody of the Federal Bureau of Prisons

(“BOP”) currently incarcerated at the Federal Correctional Institution in Florence,

Colorado. In the Application, Mr. Johnson challenges the validity of a prison disciplinary

conviction he received while he was incarcerated at a federal prison in California.

       On July 12, 2016, a correctional officer prepared Incident Report No. 2871853
charging Mr. Johnson with “disruptive conduct (Code 229) most like threatening staff

(Code 203).” (ECF No. 15-3 at 5). The Incident Report included the following

description of the offense:

               On July 12, 2016 at approximately 10:20 A.M., while conducting
       random pat searches on the center compound inmate Philip Johnson, Reg.
       No. 77304-079 communicated to me a threat to staff. I initiated the pat
       search in my general greeting of ‘how are you doing today.’ In an
       aggressive tone he said, ‘Not good and why do you care you all aren’t
       going to do anything about it so I have to.’ I then immediately asked ‘What
       does that mean.’ He then said ‘I am not telling you nothing, I’m done
       following the rules I have to take matters into my own hands.’ I then
       immediately escorted him to the lieutenant’s office for further clarification
       on his statement. He appeared agitated and unpredictable. His demeanor
       made me feel uncomfortable and not safe. There he stated again, ‘I’m
       done with following the rules and you will soon find out unexpectedly.’ I
       then asked him directly ‘Are you threatening me or any staff.’ He replied,
       ‘You’ll find out because I’m done following the rules.’ He would not provide
       any further statements. Inmate Johnson has a history of making
       threatening statements towards staff.

(Id.). Mr. Johnson received a copy of the Incident Report the same day. (Id.). He was

advised of his right to remain silent and elected not to make a statement. (Id. at 6).

       On July 13, 2016, the Unit Discipline Committee (“UDC”) conducted a hearing

regarding the incident where Mr. Johnson stated in his defense that “they’re all liars.”

(Id. at 5). The UDC referred the charge to a Discipline Hearing Officer (“DHO”) for

further hearing. (Id. at 5-6). Mr. Johnson was given advanced written notice of his

rights at the disciplinary hearing, but he refused to sign the form. (Id. at 7-9).

       On July 21, 2016, the DHO held Mr. Johnson’s hearing on the charge. (Id. at 2-

4). Mr. Johnson waived his right to staff representation, did not request any witnesses,

and refused to provide a statement. (Id. at 2). The DHO considered the reporting

officer’s account set forth in Incident Report No. 2871853, as well as Incident Report
                                              2
No. 2851065, which charged Mr. Johnson with refusing an order in violation of Code

307, and his request for administrative remedy concerning that incident report. (Id. at 2,

10-11). Ultimately, Mr. Johnson was convicted of threatening another in violation of

Code 203, and was sanctioned with the loss of twenty-seven days of good conduct

time, disciplinary segregation for thirty days, and the loss of commissary, telephone,

and visiting privileges for ninety days. (Id. at 4.) On October 13, 2016, Mr. Johnson

received a copy of the DHO report, which contained a written statement of the evidence

relied on to support the disciplinary action taken. (Id. at 2-4).

       Mr. Johnson claims in the Application that he was denied due process and free

speech because there was insufficient evidence to support the disciplinary conviction.

(ECF No. 12 at 2). Specifically, he contends that the reporting officer lied about the

incident on July 12, 2016. (Id.). Mr. Johnson further asserts that the DHO refused to

listen to his defense at the July 21, 2016 hearing and was biased against him. (Id.).

                               II.    Standards of Review

       The Court must construe the Application filed by Mr. Johnson liberally because

he is not represented by an attorney. See Haines v. Kerner, 404 U.S. 519, 520-21

(1972) (per curiam); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However,

the Court should not be an advocate for a pro se litigant. See Hall, 935 F.2d at 1110.

       An application for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 “is an

attack by a person in custody upon the legality of that custody, and . . . the traditional

function of the writ is to secure release from illegal custody.” Preiser v. Rodriguez, 411

U.S. 475, 484 (1973); see also McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 811

                                              3
(10th Cir. 1997). Habeas corpus relief is warranted only if Mr. Johnson “is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3).

       In the context of prison disciplinary proceedings, “[i]t is well settled that an

inmate’s liberty interest in his earned good time credits cannot be denied without the

minimal safeguards afforded by the Due Process Clause of the Fourteenth

Amendment.” Mitchell v. Maynard, 80 F.3d 1433, 1444 (10th Cir. 1996) (internal

quotation marks omitted); see also Howard v. U.S. Bureau of Prisons, 487 F.3d 808,

811 (10th Cir. 2007) (citing Mitchell in the context of a federal prisoner challenging a

prison disciplinary conviction). However, “[p]rison disciplinary proceedings are not part

of a criminal prosecution, and the full panoply of rights due a defendant in such

proceedings does not apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974).

               Where a prison disciplinary hearing may result in the loss of good
       time credits, . . . the inmate must receive: (1) advance written notice of the
       disciplinary charges; (2) an opportunity, when consistent with institutional
       safety and correctional goals, to call witnesses and present documentary
       evidence in his defense; and (3) a written statement by the factfinder of
       the evidence relied on and the reasons for the disciplinary action.

Superintendent v. Hill, 472 U.S. 445, 454 (1985) (citing Wolff, 418 U.S. at 563-67).

Furthermore, “[a]n impartial decisionmaker is a fundamental requirement of due process

that is fully applicable in the prison context.” Gwinn v. Awmiller, 354 F.3d 1211, 1220

(10th Cir. 2004) (internal quotation marks omitted). Finally, “revocation of good time

does not comport with the minimum requirements of procedural due process unless the

findings of the prison disciplinary board are supported by some evidence in the record.”

Hill, 472 U.S. at 454 (internal citation and quotation marks omitted).
                                               4
                                      III.   Analysis

       A. Sufficiency of the Evidence

       Mr. Johnson first claims that the evidence against him was insufficient to support

the conviction because the DHO relied on “the lie of [the reporting officer] as the only

‘evidence’ against me.” (ECF No. 12 at 2).

       As noted above, due process is satisfied in the prison disciplinary context if there

is “some evidence” supporting the charge. Hill, 472 U.S. at 454. “Ascertaining whether

this standard is satisfied does not require examination of the entire record, independent

assessment of the credibility of witnesses, or weighing of the evidence. Instead, the

relevant question is whether there is any evidence in the record that could support the

conclusion reached by the disciplinary board.” Id. at 455-56; see Mitchell, 80 F.3d at

1445. The disciplinary decision will be upheld even if the evidence supporting the

decision is “meager.” Mitchell, 80 F.3d at 1445. In fact, an incident report alone may

constitute “some evidence” sufficient to support the DHO’s decision. See Ruelas v.

Zuercher, 240 F. Appx. 796, 797 (10th Cir. 2007) (unpublished); Longstreth v. Franklin,

240 F. App’x 264, 267 (10th Cir. 2007) (unpublished).

       The Court’s review of the report written by the DHO establishes that the evidence

supporting Mr. Johnson’s disciplinary conviction satisfied the “some evidence”

threshold. The DHO relied upon the written statement of the reporting officer, and Mr.

Johnson’s pattern of behavior. Mr. Johnson’s conclusory assertion that the reporting

officer lied does not negate the existence of “some evidence” to support the disciplinary

conviction. As a result, Mr. Johnson is not entitled to relief with respect to his

                                              5
insufficient evidence claim.

       B. Biased Hearing Officer

       To the extent Mr. Johnson is asserting that the DHO “refused to listen to any

defense” and was biased against him due to the DHO’s “financial relationship to the

BOP,” this claim also lacks merit.

       As noted above, “[a]n impartial decisionmaker is a fundamental requirement of

due process that is fully applicable in the prison context.” Gwinn, 354 F.3d at 1220

(internal quotation marks omitted). However, “[d]ue process is violated only when the

risk of unfairness is intolerably high under the circumstances of a particular case.”

Mangels v. Pena, 789 F.2d 836, 838 (10th Cir. 1986) (internal quotation marks omitted).

Furthermore, “[b]ecause honesty and integrity are presumed on the part of a tribunal,

there must be some substantial countervailing reason to conclude that a decisionmaker

is actually biased with respect to factual issues being adjudicated.” Id. (citation

omitted).

       Mr. Johnson alleges no specific facts that demonstrate an intolerably high risk of

unfairness. Instead, he asserts only that the “use of BOP workers who are biased by

their financial relationship to BOP . . . is so obvious hypocritical use of the claim that the

DHO is an ‘impartial hearing officer,” and that “[s]uch use of corrupt wage slaves such

as the DHO is unconstitutional.” (ECF No. 12 at 2). These vague and conclusory

allegations are not sufficient to demonstrate a denial of due process. See Farrakhan-

Muhammad v. Oliver, 688 F. App’x 560, 566 (10th Cir. 2017) (finding “bare, conclusory

assertions” of prejudice by DHO are not sufficient to demonstrate unconstitutional bias).

                                              6
       The DHO report further demonstrates that during the disciplinary hearing, Mr.

Johnson elected not to call witnesses, present evidence, or make a statement in his

defense, and that he was removed from the hearing after displaying a poor attitude.

(ECF No. 15-3 at 2-4). Thus, the record refutes his conclusory suggestion that the DHO

“refused to listen” to his defense. The Court, therefore, finds that Mr. Johnson cannot

obtain relief on his impartial decision-maker claim.

                                    IV.    Conclusion

       In summary, the Court finds that Mr. Johnson is not entitled to relief and the

Application will be denied. Accordingly, it is

       ORDERED that the Second Amended Application for a Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2241 (ECF No. 12), filed by Philip N. Johnson on January 2,

2018 is DENIED and this case is DISMISSED WITH PREJUDICE. It is FURTHER

ORDERED that leave to proceed in forma pauperis on appeal is denied. The Court

certifies pursuant to 28 U.S.C. ' 1915(a)(3) that any appeal from this order would not be

taken in good faith. See Coppedge v. United States, 369 U.S. 438 (1962). If Applicant

files a notice of appeal he must also pay the full $505 appellate filing fee or file a motion

to proceed in forma pauperis in the United States Court of Appeals for the Tenth Circuit

within thirty days in accordance with Fed. R. App. P. 24.




                                              7
Dated this 18th day of January, 2019.

                                        BY THE COURT:



                                        ______________________
                                        William J. Martinez
                                        United States District Judge




                                    8
